DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 7-8, filed 6/7/2022, with respect to amended claims 1 and 9 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections in the previous Office Action are withdrawn.  The previous provisional non-statutory obvious-type double patenting rejection of claims 1, 4, 7 and 8  is withdrawn in light of the terminal disclaimer filed.
The application is in condition for allowance.  See Reasons for Allowance.
Terminal Disclaimer
The terminal disclaimer filed on 6/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/243,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 8 is amended to recite:  --The battery cell of claim 1, wherein no lithium plating is present between the anode coating layer and the separator coating layer.--

Reasons for Allowance
Claims 1, 4, 6, 8-9 and 12-27 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed battery cell and method of creating the same are novel over the closest prior art – Park (US 2020/0203757 A1) and Manning (US 2014/0272531 A1).
Park and Manning disclose the cell and method of creating the cell according to claims 1 and 9, respectively, but fail to teach or suggest wherein the second adhesion strength of the second bond (i.e., between the separator coating layer and the anode coating layer) is greater than the first adhesion strength of the first bond (i.e., between the anode current collector and the anode coating layer).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571) 270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724